STEWART, Justice
(concurring):
I concur in the reversal of the judgment for the reason that the motion for a new trial should have been granted in this case on the ground of newly-discovered evidence. It is clear that the evidence of an inventory bore directly upon a central issue of the case and that had this evidence been available at trial, the result might well have been different.
I take exception, however, to the majority’s stating that the “course of dealing between the parties, and the performance of the defendants for more than seven years without any objection, until after Hum-pherys’ death, raises an estoppel against the defendants and prevents them from asserting any defense, if any they had, when the only one who can contradict their statements is dead.” This so-called “finding” is wholly gratuitous and effectively predetermines the issue for which the case is to be remanded for retrial. What is worse, the issue of estoppel was not raised in the court below and was not argued before this Court. It is inappropriate for this Court to reach out and assume the task of deciding an issue contrary to one party’s interest when the issue has not been litigated either in the trial court or in this Court.
Furthermore, it is inappropriate for this Court to hold that “the plaintiff did not waive the protection of the so-called dead-man’s statute with the court’s express request to call William Stoddard to identify the signatures on the promissory note to get such evidence before the jury.” It is true that the trial court requested the plaintiffs to call William Stoddard to identify the signatures on the promissory note, and it was no doubt unnecessary for Stod-dard to testify, as the majority points out. But it is equally clear that counsel was not required to comply with the suggestion of the trial court and could simply have avoided the issue by pointing to the judicial admission made in the pleadings with respect to the signature of the note and thereby have avoided placing Stoddard on the stand altogether. In my view, it is the right and the duty of counsel to pursue whatever strategy he or she may think appropriate in a given case. They are not *88required to relinquish the control of their case in a matter such as this to a request by the trial judge, and compliance with that request does not relieve trial counsel of the consequences of complying therewith.
I have no doubt that the administration of justice is likely to be greatly enhanced when trial judges act not solely as passive arbiters but, when occasion demands, become involved to assure the just outcome of a cause. But in the end, our system of justice is basically adversarial, and counsel must ultimately take the responsibility for the trial strategy.
MAUGHAN,' C. J., does not participate herein.
HARDING, Retired District Judge, sat.
WILKINS, J., heard the arguments but resigned before the opinion was filed.